Name: Commission Regulation (EC) No 1216/96 of 28 June 1996 amending Regulation (EEC) No 904/90 laying down detailed rules for the application of the arrangements applicable to imports of certain pigmeat products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT), in order to implement the Agricultural Agreement concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  executive power and public service;  economic geography;  trade
 Date Published: nan

 29 . 6. 96 FenI Official Journal of the European Communities No L 161 /49 COMMISSION REGULATION (EC) No 1216/96 of 28 June 1996 amending Regulation (EEC) No 904/90 laying down detailed rules for the application of the arrangements applicable to imports of certain pigmeat products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT), in order to implement the Agricultural Agreement concluded during the Uruguay Round of negotiations Regulation (EC) No 1193/96 of 26 June 1 996 extending the period for the adoption of the transitional measures required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (4); whereas the adjustments should be extended over the period concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas, in order to take account of existing import arrangements in the pigmeat sector and those resulting from the Agricultural Agreement concluded during the Uruguay Round of multilateral trade negotiations, transi ­ tional measures are needed to adjust the preferential concessions in the form of exemption from the import duty for certain pigmeat products from the ACP States and the OCT; Whereas Commission Regulation (EEC) No 904/90 of 10 April 1990 (2), as last amended by Regulation (EEC) No 1 592/95 (3), lays down detailed rules for the application of preferential conditions in the form of a reduction in the import levy for pigmeat quotas; whereas, since the levies are being replaced by customs duties from 1 July 1995, transitional adjustments to these rules have been made ; Whereas the period for the adoption of transitional measures was extended until 30 June 1997 by Council HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 904/90 the word 'levy' is replaced by the words 'customs duty' each time that it appears . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 to 30 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 93, 10. 4. 1990, p. 23. (3 OJ No L 150, 1 . 7. 1995, p. 93. (4) See page 1 of this Official Journal .